Case 0:19-cv-60863-KMW Document 7 Entered on FLSD Docket 05/03/2019 Page 1 of 15



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 0:19-cv-60863-KMW


  DANIEL MONCADA,                                        Honorable Kathleen M. Williams

         Plaintiff,

  v.

  TOMMY BAHAMA R&R HOLDINGS, INC.,
  a Foreign For-Profit Corporation,

         Defendant.

                                                  /

                  DEFENDANT’S ANSWER & DEFENSES TO COMPLAINT

         Defendant, Tommy Bahama R&R Holdings, Inc. (“Defendant”), by and through counsel, and
  for its Answer and Defenses to Plaintiff Daniel Moncada (“Plaintiff”) Complaint (“Complaint”),
  makes the following admissions, denials, and other averments:
         1.      In response to Paragraph 1 of the Complaint, Defendant denies each and every
  allegation. In addition, Defendant denies that a website can be sued under the laws asserted by
  Plaintiff. See Martinez v. San Diego County Credit Union, Superior Court of California, County of
  San Diego, Case No. 37-2017-00024673-CU-CR-NC (Cal. Sup. Nov. 19, 2018). San Diego County
  Credit Union Opinion attached as Exhibit A.
         2.      In response to Paragraph 2 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         3.      In response to Paragraph 3 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         4.      In response to Paragraph 4 of the Complaint, Defendant is without sufficient
  knowledge or information to form a belief as to the truth of the allegations, and on that basis, denies
  each and every allegation.
         5.      In response to Paragraph 5 of the Complaint, Defendant is without sufficient
  knowledge or information to form a belief as to the truth of the allegation that Plaintiff is disabled
Case 0:19-cv-60863-KMW Document 7 Entered on FLSD Docket 05/03/2019 Page 2 of 15



  and on that basis, denies those allegations. As to the remaining allegations Defendant is not required
  to answer legal conclusions and argument, and on that basis, denies all of them.
         6.      In response to Paragraph 6 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         7.      In response to Paragraph 7 of the Complaint, Defendant admits only that it operates
  stores in the United States, including the State of Florida.
         8.      In response to Paragraph 8 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         9.      In response to Paragraph 9 of the Complaint, Defendant is without sufficient
  knowledge or information to form a belief as to the truth of the allegations, and on that basis, denies
  each and every allegation.
         10.     In response to Paragraph 10 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         11.     In response to Paragraph 11 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         12.     In response to Paragraph 12 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation. The subject
  website speaks for itself.
         13.     In response to Paragraph 13 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation. The subject
  website speaks for itself.
         14.     In response to Paragraph 14 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation. The subject
  website speaks for itself.
         15.     In response to Paragraph 15 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation. The subject
  website speaks for itself.
         16.     In response to Paragraph 16 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.




                                                   -2-
Case 0:19-cv-60863-KMW Document 7 Entered on FLSD Docket 05/03/2019 Page 3 of 15



         17.     In response to Paragraph 17 of the Complaint, Defendant is without sufficient
  knowledge or information to form a belief as to the truth of the allegations, and on that basis, denies
  each and every allegation.
         18.     In response to Paragraph 18 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         19.     In response to Paragraph 19 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         20.     In response to Paragraph 20 of the Complaint, Defendant is without sufficient
  knowledge or information to form a belief as to the truth of the allegations, and on that basis, denies
  each and every allegation.
         21.     In response to Paragraph 21 of the Complaint, Defendant denies each and every
  allegation.
         22.     In response to Paragraph 22 of the Complaint, Defendant denies each and every
  allegation.
         23.     In response to Paragraph 23 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         24.     In response to Paragraph 24 of the Complaint, Defendant denies each and every
  allegation.
         25.     In response to Paragraph 25 of the Complaint, Defendant denies each and every
  allegation.
         26.     In response to Paragraph 26 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         27.     In response to Paragraph 27 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         28.     In response to Paragraph 28 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         29.     In response to Paragraph 29 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         30.     In response to Paragraph 30 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.



                                                   -3-
Case 0:19-cv-60863-KMW Document 7 Entered on FLSD Docket 05/03/2019 Page 4 of 15



         31.     In response to Paragraph 31 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         32.     In response to Paragraph 32 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         33.     In response to Paragraph 33 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         34.     In response to Paragraph 34 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         35.     In response to Paragraph 35 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         36.     In response to Paragraph 36 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         37.     In response to Paragraph 37 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         38.     In response to Paragraph 38 of the Complaint, Defendant denies each and every
  allegation.
         39.     In response to Paragraph 39 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         40.     In response to Paragraph 40 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         41.     In response to Paragraph 41 of the Complaint, Defendant denies each and every
  allegation.
         42.     In response to Paragraph 42 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         43.     In response to Paragraph 43 of the Complaint, Defendant denies each and every
  allegation.
         44.     In response to Paragraph 44 of the Complaint, Defendant denies each and every
  allegation.
         45.     In response to Paragraph 45 of the Complaint, Defendant denies each and every
  allegation.



                                                 -4-
Case 0:19-cv-60863-KMW Document 7 Entered on FLSD Docket 05/03/2019 Page 5 of 15



         46.     In response to Paragraph 46 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         47.     In response to Paragraph 47 of the Complaint, Defendant is without sufficient
  knowledge or information to form a belief as to the truth of the allegations, and on that basis, denies
  each and every allegation.


                                          Trespass Violations

         48.     In response to Paragraph 48 of the Complaint, Defendant is without sufficient
  knowledge or information to form a belief as to the truth of the allegations, and on that basis, denies
  each and every allegation.
         49.     In response to Paragraph 49 of the Complaint, Defendant is without sufficient
  knowledge or information to form a belief as to the truth of the allegations, and on that basis, denies
  each and every allegation.
         50.     In response to Paragraph 50 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         51.     In response to Paragraph 51 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         52.     In response to Paragraph 52 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         53.     In response to Paragraph 53 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         54.     In response to Paragraph 54 of the Complaint, Defendant denies each and every
  allegation.
                               COUNT I – VIOLATION OF THE ADA
         55.     In response to Paragraph 55 of the Complaint, Defendant repleads and incorporates
  by reference, as if fully set forth again herein, the responses contained in paragraphs 1 through 54 of
  this Answer as set forth above.
         56.     In response to Paragraph 56 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.




                                                   -5-
Case 0:19-cv-60863-KMW Document 7 Entered on FLSD Docket 05/03/2019 Page 6 of 15



         57.     In response to Paragraph 57 of the Complaint, In response to Paragraph 12 of the
  Complaint, Defendant is not required to answer legal conclusions and argument, and on that basis,
  denies each and every allegation. The subject website speaks for itself.
         58.     In response to Paragraph 58 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         59.     In response to Paragraph 59 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         60.     In response to Paragraph 60 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         61.     In response to Paragraph 61 of the Complaint, Defendant denies each and every
  allegation.
         62.     In response to Paragraph 62 of the Complaint, Defendant denies each and every
  allegation.
         63.     In response to Paragraph 63 of the Complaint, Defendant denies each and every
  allegation.
         64.     In response to Paragraph 64 of the Complaint, Defendant denies each and every
  allegation.
         65.     In response to Paragraph 65 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         66.     In response to Paragraph 66 of the Complaint, Defendant is not required to answer

  legal conclusions and argument, and on that basis, denies each and every allegation.

         67.     In response to Paragraph 67 of the Complaint, Defendant denies each and every
  allegation.
         68.     In response to Paragraph 68 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         69.     In response to Paragraph 69 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         70.     In response to Paragraph 70 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.




                                                 -6-
Case 0:19-cv-60863-KMW Document 7 Entered on FLSD Docket 05/03/2019 Page 7 of 15



         71.     In response to Paragraph 71 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         72.     In response to Paragraph 72 of the Complaint, Defendant denies each and every
  allegation.
         73.     In response to Paragraph 73 of the Complaint, Defendant denies each and every
  allegation.
         74.     In response to Paragraph 74 of the Complaint, Defendant denies each and every
  allegation.
         75.     In response to Paragraph 75 of the Complaint, Defendant denies each and every

  allegation.

         76.     In response to Paragraph 76 of the Complaint, Defendant denies each and every
  allegation.
                                       COUNT II – TRESPASS
         77.     In response to Paragraph 77 of the Complaint, Defendant repleads and incorporates
  by reference, as if fully set forth again herein, the responses contained in paragraphs 1 through 76 of
  this Answer as set forth above.
         78.     In response to Paragraph 78 of the Complaint, Defendant denies each and every
  allegation.
         79.     In response to Paragraph 79 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         80.     In response to Paragraph 80 of the Complaint, Defendant denies each and every
  allegation.
         81.     In response to Paragraph 81 of the Complaint, Defendant denies each and every
  allegation.
         82.     In response to Paragraph 82 of the Complaint, Defendant denies each and every
  allegation.
         83.     In response to Paragraph 83 of the Complaint, Defendant is not required to answer
  legal conclusions and argument, and on that basis, denies each and every allegation.
         84.     In response to Paragraph 84 of the Complaint, Defendant denies each and every
  allegation.


                                                   -7-
Case 0:19-cv-60863-KMW Document 7 Entered on FLSD Docket 05/03/2019 Page 8 of 15



         85.     In response to Paragraph 85 of the Complaint, Defendant denies each and every
  allegation.
         In addition, Defendant asserts the following defenses to all of Plaintiff’s claims and causes of
  actions.
                                    AFFIRMATIVE DEFENSES
                                FIRST AFFIRMATIVE DEFENSE
                                          (Lack of Standing)
         1.      Plaintiff lacks standing to pursue his alleged claims.
                               SECOND AFFIRMATIVE DEFENSE
                                        (Statute of Limitations)
         2.      Plaintiff’s claims are barred by the applicable statute of limitations.
                                THIRD AFFIRMATIVE DEFENSE
                                           (Effective Access)
         3.      The alleged barriers provide effective access to Plaintiff. Even if the features alleged
  in the Complaint did not comply with applicable access standards, Defendant’s website nonetheless
  provided effective access to Plaintiff because any alleged noncompliance was de minimis, the
  website was usable and accessible despite its alleged noncompliance, and/or Plaintiff was able to use
  and access Defendant’s website.
                               FOURTH AFFIRMATIVE DEFENSE
                     (Removal of Access Barriers Was Not Readily Achievable)
         4.      Any allegedly wrongful acts or omissions performed by Defendant or its agents, if
  there were any, do not subject Defendant to liability because the removal of the alleged barriers
  identified in the Complaint was not readily achievable or easily accomplishable and/or able to be
  carried out without much difficulty or expense when taking into account the factors set forth at 42
  U.S.C. § 12181.
                                FIFTH AFFIRMATIVE DEFENSE
                       (Defendant Provided Services Via Alternative Methods)
         5.      Any allegedly wrongful acts or omissions performed by Defendant or its agents, if
  there were any, do not subject Defendant to liability because Defendant was ready and willing to
  accommodate Plaintiff’s alleged disability by providing access via alternative methods, but Plaintiff
  never asked for nor sought any assistance.


                                                   -8-
Case 0:19-cv-60863-KMW Document 7 Entered on FLSD Docket 05/03/2019 Page 9 of 15



                                 SIXTH AFFIRMATIVE DEFENSE
                                             (Unclean Hands)
          6.      Plaintiff’s claims are barred under the doctrine of unclean hands since Plaintiff is not
  a bona fide patron, but a serial plaintiff who filed this lawsuit to try to extort a monetary settlement.
  Furthermore, while Plaintiff purports to bring these claims on behalf of himself on account of the
  alleged inaccessibility of Defendant’s website, Plaintiff’s counsels’ own websites are not compliant
  with the standards Plaintiff seeks to impose on Defendant. In fact, Plaintiff’s counsels’ own website
  contains the following failures to comply with the standards Plaintiff seeks to impose on Defendant:




                                                    -9-
Case 0:19-cv-60863-KMW Document 7 Entered on FLSD Docket 05/03/2019 Page 10 of 15




                               SEVENTH AFFIRMATIVE DEFENSE
                                         (Technically Infeasible)
          7.      Any allegedly wrongful acts or omissions performed by Defendant or its agents, if
   there were any, do not subject Defendant to liability because full compliance with the standards for
   the alleged barriers identified in the Complaint would be technically infeasible.
                                EIGHTH AFFIRMATIVE DEFENSE
                                             (Undue Burden)
          8.      Insofar as Defendant has not made changes to its website, which Plaintiff contends
   should have been made, those changes were not and are not required under federal or state law, and
   any requirements to make those changes would impose an undue burden upon Defendant.
                                 NINTH AFFIRMATIVE DEFENSE
                       (Reasonable Modifications to Policies, Practices and Procedures)
          9.      Plaintiff’s claims are barred because Defendant was willing to make reasonable
   modifications to its policies, practices, and/or procedures to accommodate Plaintiff’s alleged
   disability, but Plaintiff never asked for nor sought assistance.


                                                   -10-
Case 0:19-cv-60863-KMW Document 7 Entered on FLSD Docket 05/03/2019 Page 11 of 15



                                 TENTH AFFIRMATIVE DEFENSE
                                        (Fundamental Alteration)
          10.     Any allegedly wrongful acts or omissions performed by Defendant or its agents, if
   there were any, do not subject Defendant to liability because fixing the barriers alleged in the
   Complaint would result in a fundamental alteration of Defendant’s services.
                              ELEVENTH AFFIRMATIVE DEFENSE
                                               (Mootness)
          11.     Plaintiff’s claims are barred under the doctrine of mootness because Defendant’s
   website complies with all applicable standards, if any.
                               TWELFTH AFFIRMATIVE DEFENSE
                                        (Equivalent Facilitation)
          12.     Any allegedly wrongful acts or omissions performed by Defendant or its agents, if
   there were any, do not subject Defendant to liability because Defendant provided and/or was willing
   to provide equivalent facilitation with respect to the barriers alleged in the Complaint.
                            THIRTEENTH AFFIRMATIVE DEFENSE
                                               (Ripeness)
          13.     Plaintiff’s claims are barred under the doctrine of ripeness. The Department of
   Justice has yet to promulgate any standards and/or regulations governing the use of websites.
                            FOURTEENTH AFFIRMATIVE DEFENSE
                                          (Primary Jurisdiction)
          14.     Plaintiff’s claims are barred under the doctrine of primary jurisdiction.       The
   Department of Justice has yet to promulgate any standards and/or regulations governing the use of
   websites.
                              FIFTEENTH AFFIRMATIVE DEFENSE
                                              (Due Process)
          15.     Plaintiffs’ claims are barred under the doctrines of ripeness/lack of due process
   because the Department of Justice has not yet issued any accessibility standards for websites (as
   explained further in the attached letters from certain members of Congress, certain members of the
   Senate, and certain State Attorney Generals). See Exhibits B, C, and D.




                                                   -11-
Case 0:19-cv-60863-KMW Document 7 Entered on FLSD Docket 05/03/2019 Page 12 of 15




                             SIXTEENTH AFFIRMATIVE DEFENSE
            (Content on the Website is Provided by Another Information Content Provider)
          16.     Plaintiff’s claims are barred pursuant to 47 U.S.C. § 230, a Provision of the
   Communication Decency Act, as content on the website is provided by another information content
   provider.
                           SEVENTEENTH AFFIRMATIVE DEFENSE
                                      (Effective Communication)
          17.     Plaintiff’s claims are barred because Defendant provided and/or was willing to
   provide effective communication, but Plaintiff never asked for nor sought assistance.
                            EIGHTEENTH AFFIRMATIVE DEFENSE
                                              (Arbitration)
          18.     Plaintiff may be obligated to arbitrate his claims.
                            NINETEENTH AFFIRMATIVE DEFENSE
                                               (Privilege)
          19.     Plaintiff’s claims are barred because Defendant’s conduct was privileged.
                             TWENTIETH AFFIRMATIVE DEFENSE
                       (Comparative Fault/Conduct of Third Parties/Bad Faith)
          20.     The damages, if any, allegedly sustained by Plaintiff were proximately caused or
   contributed to, in whole or in part, by the negligence and/or other culpable conduct of persons other
   than Defendant, including without limitation Plaintiff, thereby requiring that the comparative fault
   of all persons be determined and apportioned.
                           TWENTY-FIRST AFFIRMATIVE DEFENSE
                                      (Duty to Mitigate Damages)
          21.     Plaintiff failed to properly mitigate his alleged damages and therefore is precluded
   from recovering those alleged damages.
                         TWENTY-SECOND AFFIRMATIVE DEFENSE
                                                (Waiver)
          22.     Plaintiff’s claims are barred, in whole or in part, by the doctrine of waiver.




                                                   -12-
Case 0:19-cv-60863-KMW Document 7 Entered on FLSD Docket 05/03/2019 Page 13 of 15



                           TWENTY-THIRD AFFIRMATIVE DEFENSE
                                     (Consent/Good Faith/Mistake)
          23.      Plaintiff’s claims are barred because he consented to Defendant’s conduct and/or
   Defendant had a good faith belief that Plaintiff consented to Defendant’s conduct.
                                    DEMAND FOR JURY TRIAL
          Defendant hereby demands a trial by jury.

                                                PRAYER
          WHEREFORE, Defendant prays that this Court enter a judgment as follows:
          1.       That the Complaint be dismissed with prejudice and that judgment be entered in favor
   of Defendant;
          2.       That Plaintiff take nothing by way of his Complaint;
          3.       That Defendant be awarded its costs of suit incurred in defense of this action,
   including its reasonable attorney’s fees; and
          4.       For such further and other relief as the Court may deem just and proper.
   lawsuit.

   Dated: May 3, 2019

                                      Respectfully Submitted,


                                      By                        /s/ Nelson C. Bellido




                                                   -13-
Case 0:19-cv-60863-KMW Document 7 Entered on FLSD Docket 05/03/2019 Page 14 of 15



                                   Nelson C. Bellido
                                   ROIG Lawyers
                                   44 W. Flagler Street, Suite 2100
                                   Miami, Florida 33130
                                   Tel: (305) 405-0997 Ext. 1614
                                   Fax: (305) 405-1022
                                   nbellido@roiglawyers.com

                                   Gregory Hurley, SBN 126791
                                    (Pro Hac application forthcoming)
                                   Michael J. Chilleen, SBN 210704
                                   Sheppard Mullin Richter & Hampton LLP
                                   650 Town Center Drive, 4th Floor
                                   Costa Mesa, CA 92626-1993
                                   (714) 513-5100 | main
                                   (714) 424-8205 | direct
                                   (714) 428-5981 | direct fax
                                   www.sheppardmullin.com
                                   ghurley@sheppardmullin.com
                                   mchilleen@sheppardmullin.com

                                   Attorneys for Defendant,
                                   Tommy Bahama R&R Holdings, Inc.




                                      -14-
Case 0:19-cv-60863-KMW Document 7 Entered on FLSD Docket 05/03/2019 Page 15 of 15




                                        CERTIFICATE OF SERVICE

          I hereby certify that on the 3rd day of May, 2019, I electronically filed the foregoing with the

   Clerk of the Court by using the CM/ECF. I also certify that the foregoing document is being served

   this day on all counsel of record or pro se parties identified on the attached Service List in the

   manner specified, either via transmission of Notice of Electronic Filing generated by CM/ECF or in

   some other authorized manner for those counsel or parties who are not authorized to receive Notices

   of Electronic Filing.

                             LAW OFFICE OF PELAYO DURAN, P.A.
                                     Pelayo M. Duran, Esq.
                                    Co-Counsel for Plaintiff
                                      4640 N.W. 7th Street
                                    Miami, FL 33126-2309
                                  Telephone: (305) 266-9780
                                   Facsimile: (305) 269-8311
                                 Duranandassociates@gmail.com

                                RODERICK V. HANNAH, ESQ., P.A.
                                        Counsel for Plaintiff
                                  8751 w. Broward Blvd., Suite 303
                                       Plantation, FL 33324
                                    Telephone: (954) 362-3800
                                     Facsimile: (954) 362-3779
                                     rhannah@rhannahlaw.com


                                                          By:     /s/Nelson C. Bellido
                                                                  Nelson C. Bellido




                                                   -15-
